Abatement order filed August 2, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00396-CR
                                  ____________

                   ROBERT JARRAD CLARK, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 17311

                           ABATEMENT ORDER

      Appellant filed a motion to suppress illegally obtained evidence, which the
trial court denied. Although appellant requested findings of fact, none have been
filed. When the losing party on a motion to suppress requests findings of fact and
conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006).
      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM